Citation Nr: 0729065	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  04-20 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for a left wrist 
lunate dislocation and fracture with degenerative changes 
(left wrist disability), currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to January 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for an 
increased evaluation.  The Board remanded the claim for 
further development in December 2006.


FINDINGS OF FACT

1.  The range of motion of the left wrist was limited, but 
there is no objective evidence of nerve damage, ankylosis, 
debridement, prolonged infection, sloughing of soft parts, or 
intermuscular scarring.

2.  The veteran's peripheral neuropathy is due to a vitamin 
B12 deficiency.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a left 
wrist lunate dislocation and fracture with degenerative 
changes are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006), 38 C.F.R. §§ 4.1, 4.2, 4.56, 4.71a, 
Diagnostic Codes (DC) 5003, 5010, 5214, 5215, 4.73, 
Diagnostic Code 5308, 4.124a (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims his wrist disability increased in severity 
and he is entitled to a rating in excess of 10 percent.

Duties to Notify and Assist
The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

In May 2003, the veteran was advised as to what evidence VA 
was responsible for obtaining and what evidence the veteran 
should submit.  He was also informed as to the type of 
evidence which would support his claim and informed that it 
is his responsibility to submit the appropriate evidence.  
The letter, in essence, advised him to submit any evidence he 
might have in his possession or identify any evidence that 
might support his claim, although it did not specifically set 
forth that advice in those words.  The May 2003 letter 
advised the veteran of each notice element required by 38 
C.F.R. § 3.159(b)(1).  See 38 U.S.C.A. § 5103(a).

Although the veteran was not provided with notice regarding 
the effective date and disability evaluations available for 
service-connected disabilities until the May 2007 
supplemental statement of the case, the timing of notice did 
not affect the essential fairness of the adjudication or 
prejudice the veteran, since he had already been granted 
service connection, rendering notice on effective dates and 
disability evaluations moot.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), Dunlap v. Nicholson, No. 
03-320 (U.S. Vet. App. Mar. 22, 2007).  The notice provided 
met both the law and the spirit of VCAA.  

In addition, the duty to assist the veteran to develop the 
claim is fulfilled.  The veteran's service medical records 
and VA clinical records are obtained and associated with the 
claims file.  The veteran was afforded two VA examinations.  
VA afforded the veteran an opportunity to submit any 
additional evidence and to identify any relevant evidence.

The record establishes the veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claim 
for service connection.  See Overton v. Nicholson, 20 Vet. 
App. 427, 438 (2006).  All requirements of the duty to notify 
the veteran and the duty to assist the veteran are met.



Claim for an Increased Evaluation
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
or her ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.

The veteran is currently rated under Diagnostic Code (DC) 
5215-5010.  Under DC 5010, the code for traumatic arthritis, 
traumatic arthritis is rated analogous to degenerative 
arthritis under DC 5003.  38 C.F.R. § 4.71a.  Degenerative 
arthritis, when established by radiologic findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  During a VA examination in January 2007, the 
veteran's range of motion with pain for dorsiflexion was 0 to 
60 degrees, for palmar flexion it was 0 to 70 degrees, for 
ulnar deviation it was 0 to 35 degrees, and for radial 
deviation it was 0 to 15 degrees.  There was no additional 
limitation with repetitive use.  A November 2003 VA examiner 
noted that range of motion with pain for dorsiflexion was 0 
to 30 degrees, for palmar flexion it was 0 to 30 degrees, for 
ulnar deviation it was 0 to 30 degrees, and for radial 
deviation it was 0 to 15 degrees.  DC 5003 requires that, 
since the veteran's range of motion is limited, the veteran 
be rated under the appropriate diagnostic code for the 
specific joint involved.

The veteran is already receiving the 10 percent maximum 
available under his current code, DC 5215, and there is not 
another code under which his disability can receive a higher 
rating.  DC 5214 rates the wrist based on ankylosis, but the 
January 2007 and November 2003 VA examiners noted that the 
veteran does not have ankylosis of the left wrist.  The 
veteran cannot be rated under the various codes of 38 C.F.R. 
§ 4.124a for paralysis of the peripheral nerves, as the 
January 2007 VA examiner found the veteran's peripheral 
neuropathy is more likely due to a vitamin B12 deficiency and 
found no objective evidence of nerve damage.

X-ray findings in January 2007 indicate no evidence of 
nonunion of the radius and/or ulna, do not provide any basis 
for an increased rating under 38 C.F.R. § 4.71a, Diagnostic 
Codes 5210, 5211, and 5212 (2006) 

A final possibility is DC 5308, which applies to injuries to 
Group VIII muscles, which control extension of the wrist, 
fingers, and thumb; abduction of the thumb; muscles arising 
mainly from external condyle of humerus.  Under DC 5308 a 
20 percent rating is warranted for moderately severe injury 
to the muscle groups described above when involving the 
dominant hand.  A moderately severe muscle injury is defined 
as through and through or deep penetrating wound by small 
high velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  The veteran injured his wrist 
during a fall, and was not struck by a missile.  There is no 
medical evidence of any of the symptoms associated with a 
moderately severe muscle injury.  Thus, this code is not 
applicable to the veteran's disability.

The preponderance of the evidence is against the veteran's 
claim for a rating in excess of 10 percent.  Because the 
evidence is not in equipoise, the provisions of 38 U.S.C.A. § 
5107(b) regarding reasonable doubt are not applicable to 
warrant a more favorable result.  Therefore, the claim cannot 
be granted.

ORDER

The claim for an increased rating for a left wrist lunate 
dislocation and fracture with degenerative changes is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


